FILED
                             NOT FOR PUBLICATION                            JUL 22 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



CHARLES JAMES CHATMAN,                           No. 09-15683

               Plaintiff - Appellant,            D.C. No. 3:03-cv-02820-MMC

  v.
                                                 MEMORANDUM *
RICHARD EARLY, Regional
Administrator; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Northern District of California
                    Maxine M. Chesney, District Judge, Presiding

                              Submitted June 29, 2010 **

Before:        ALARCÓN, LEAVY, and GRABER, Circuit Judges.

       Charles James Chatman, a California state prisoner, appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging

constitutional violations in connection with the conditions of his confinement and


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the handling of his mail. We have jurisdiction under 28 U.S.C. § 1291. We review

de novo the district court’s dismissal for failure to exhaust administrative remedies,

Wyatt v. Terhune, 315 F.3d 1108, 1117 (9th Cir. 2003), and its grant of summary

judgment, Oliver v. Keller, 289 F.3d 623, 626 (9th Cir. 2002), and we affirm.

       The district court properly dismissed Chatman’s claims alleging inadequate

food and denial of basic necessities because Chatman failed to exhaust available

administrative remedies before filing this action. See Woodford v. Ngo, 548 U.S.

81, 93-95 (2006) (holding that “proper exhaustion” under 42 U.S.C. § 1997e(a) is

mandatory and requires adherence to administrative procedural rules).

       The district court properly granted summary judgment on Chatman’s First

Amendment claims because Chatman failed to create a genuine issue of material

fact as to whether the correspondence at issue was legal mail. See Wolff v.

McDonnell, 418 U.S. 539, 576 (1974) (stating that legal mail must be “specially

marked as originating from an attorney, with his name and address being given, if

[it is] to receive special treatment”).

       The district court properly granted summary judgment on Chatman’s claims

against defendant Chen, the former Chief Deputy Inspector General for the

California Office of the Inspector General, because Chatman failed to create a

genuine issue of material fact as to whether Chen was legally required to intervene


                                          2                                     09-15683
after conducting investigations, at Chatman’s request, into the conditions of

Chatman’s confinement. See Leer v. Murphy, 844 F.2d 628, 633 (9th Cir. 1988)

(an official can be liable under section 1983 only “if he does an affirmative act,

participates in another’s affirmative acts, or omits to perform an act which he is

legally required to do that causes the deprivation” of which plaintiff complains

(citation and quotation marks omitted)).

      The district court did not abuse its discretion by denying Chatman’s requests

for judicial notice where the news articles at issue did not contain adjudicative

facts relevant to the parties’ dispute. See Fed. R. Evid. 201(b) (requiring judicially

noticed facts to be “capable of accurate and ready determination by resort to

sources whose accuracy cannot reasonably be questioned”); United States v.

Woods, 335 F.3d 993, 1000-01 (9th Cir. 2003) (setting forth standard of review).

      Chatman’s remaining contentions are unpersuasive.

      AFFIRMED.




                                           3                                    09-15683